                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

BRENT BARBER,                                     )
                                                  )
             Plaintiff,                           )
                                                  )
   v.                                             ) CIVIL ACT. NO. 1:19-cv-1043-ECM
                                                  )
HOUSTON COUNTY, et al.,                           )
                                                  )
             Defendants.                          )

                                           ORDER

         On January 10, 2020, the Magistrate Judge entered a Recommendation (doc. 5)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, and for good cause, it is

         ORDERED as follows that:

        1.       the Recommendation of the Magistrate Judge is ADOPTED;

        2.       the Plaintiff’s motion to certify this case as a class action is DENIED;

        3.       With the exception of the lead plaintiff, Brent Barber, the remaining named

Plaintiffs are TERMINATED as parties to the complaint, and the Clerk of the Court is

DIRECTED to modify the docket accordingly; and

        4.       this case is referred back to Magistrate Judge for further proceedings.

        Done this 31st day of January, 2020.


                                            /s/ Emily C. Marks
                                      EMILY C. MARKS
                                      CHIEF UNITED STATES DISTRICT JUDGE
